Citation Nr: 1818977	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-09 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression, dysthymic disorder, and bipolar disorder, and to include as secondary to service-connected hypothyroidism.


REPRESENTATION

Veteran represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983 in the United States Army, as well as from January 1985 to March 1989 in the United States Marine Corps.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

Later in May 2014, the Board remanded this claim to the agency of original jurisdiction (AOJ) for further development and consideration.  Additionally, pursuant to the holdings in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board expanded the Veteran's claim to encompass the additional psychiatric disorders that had been diagnosed.

More recently, in February 2017, the Veteran's representative sent notice to the Board indicating he would withdraw as the Veteran's representative in this appeal.  The AOJ already had re-certified this appeal to the Board in September 2016.  The Veteran's representative did not provide the required good cause for withdrawing his representation, despite notice from the Board explaining that good cause needed to be shown for the wanted withdrawal to actually take effect.  Therefore, the attorney remains the Veteran's representative of record in this appeal.



FINDING OF FACT

It is as likely as not the Veteran's service-connected hypothyroidism caused or is aggravating his depressive disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for the depressive disorder since secondary to the hypothyroidism.  38 U.S.C. §§ 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his depressive disorder was caused or is being aggravated by his service-connected hypothyroidism, so in this way indirectly (i.e., secondarily) the result of his military service.

The Board finds that, resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise regarding whether his depressive disorder is owing to his service-connected hypothyroidism.  Because the evidence supporting his claim is as probative as the evidence against it, his claim must be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran has maintained, to include in testimony during his hearing before the undersigned judge, the he has had depression since 1985 which "got more severe starting [in] 2006."  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  That said, the Federal Circuit Court went on to indicate in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In this case the Veteran's lay statements and testimony are credible, especially as his medical records offer some corroboration.  While his service treatment records (STRs) do not specifically identify complaints or treatments of depression, there are noted symptoms of lethargy which are characterized as possibly secondary to hypothyroidism (for which service connection since has been granted).  Additionally, during a May 1993 VA examination the Veteran's mental state was assessed as "sad" and his nervous system as "depressed."  The diagnosis rendered was probable depression with a recommended psychiatric evaluation.  The Veteran's claims file does not indicate that any follow-up mental health treatment or assessment was done through VA until 2006, which is when he indicated his depression became more severe.

Private treatment records include a June 2007 assessment by Dr. V.H. providing that she had been treating the Veteran since 1998 for hypothyroidism and noting the existence of a "massive problem with depression" when he first became a patient.  The Veteran indicated to Dr. V.H. that he had had a problem with depression since 1985, during his service, the same time he was diagnosed with hypothyroidism.  Dr. V.H. noted that hypothyroidism "is well known to make depression worse."  The impression provided by Dr. V.H. was "very resistant depression dating back at least to 1985 and made worse by uncontrolled hypothyroidism."

The Veteran underwent another VA examination in May 2008, and an addendum to that examination was offered in July 2016 pursuant to the Board's remand directive.  The addendum quoted and referred to the May 2008 opinion, in substance, merely indicating that the examiner's opinion had not changed after consideration of the additional medical evidence associated with the claims file.  The medical evidence in question included, in pertinent part, VA and private treatment records indicating ongoing treatment for depressive disorder symptoms.

Concerning the question of secondary service connection, the May 2008 VA examiner opined that the Veteran was not treated for any mood disorder or depression at the time of his hypothyroidism and that there was no link between hypothyroidism and the Veteran's behavior.  Furthermore, the examiner stated that the Veteran did not report any depression until "2005 or 2006," indicating this was the most significant factor, failing to address the May 1993 VA examination, the history provided by Dr. V.H., and the Veteran's personal statements and hearing testimony that his depression actually became worse in 2006, not that it started during that year.  Finally, with regards to the Dr. V.H.'s opinion concerning the additional possibility of aggravation, this VA examiner characterized the doctor's statement that hypothyroidism "is well known to make depression worse" as "not necessarily a statement by the doctor indicating that the Veteran's current hypothyroidism was reasonable for his...reports of depression."  However, the examiner did not comment on Dr. V.H.'s specific diagnosis and conclusion of "very resistant depression dating back at least to 1985 and made worse by uncontrolled hypothyroidism."

The VA examiner's opinion therefore does not have the proper factual foundation or predicate.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, the opinion has not accounted for the medical and other evidence supportive of the claim, much less provided the required sufficient explanation for discrediting this other evidence to, in turn, give the Board reason to discount its probative value.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).


The Veteran has provided a competent and credible (so probative) private medical opinion, indicating the Veteran's depression, which has existed since 1985, was made worse by his service-connected hypothyroidism.  Additionally, the Veteran has steadfastly maintained that he has been experiencing depression since his time in service (his second period of service started in 1985), which increased in severity in 2006, causing him to seek treatment for it.  Given his statements regarding this history and the suggestions of depression in a VA examination report relatively shortly after his separation from service, the Board has no inherent reason to question his credibility.  Moreover, his lay testimony concerning this also is competent since lay evidence can be sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The private medical opinion corroborates, so is consistent with, the lay history the Veteran has recounted regarding the origins of his depression.  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining this is a case-by-case determination).

Here, after weighing the probative evidence of record, both for versus against the claim, the Board finds that the evidence is at least in relative equipoise - meaning as supportive of the claim as against it.  In this circumstance this reasonable doubt must be resolved in the Veteran's favor and the claim granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, as explained, this need only be an "as likely as not" proposition, which in this particular instance it is for the reasons and bases discussed.



ORDER

This claim of entitlement to service connection for depression, including as secondary to service-connected hypothyroidism, is granted



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


